us
                                                                $ \Wn^%<
         •am ..0.
   y^mpplh   I
Jpcho^.Lao^ephUq£ckyL



                                                           9}
                                       ZMc^ULi
             (L^duae^l^
^ppJj<24/tfL-fihd-cK-a.^
                                                                                   \\^^^^u^jU^Ac^^                   ^IB^IQB-




                 ^AmA^Ms^^e^ImiUML j22L-


                  Zte'VO/gL
             ,   *t




                                                NOTICE

                               INMATE NOTARY PUBLIC SERVICE


    Under both Federal Law (28 U.S.C. §1746) and State Law (Y.T.CA. Civil Practice &Remedies
    Code, &132.001-132.003), inmate incarcerated in Texas may use an unsworn declaration under
    penalty of perjury in place of awritten declaration, verification, clarification, oath, or affidavit
    sworn before aNotary Public. An example of an unsworn declaration is as follows:




                                        Unsworn Declaration



  I, Offender             / X~J ^ray                       _, TDCJ Number JMM1
  am presently'incarcerated
                        .._j at the7Mark
                             _< tx.1 -\itn„\r W.
                                              \v Stiles Unitit- of
                                                 cfiioc Tin        the Texas
                                                                nf the Texas Department
                                                                             Department of
                                                                                        of Criminal
                                                                                           Crh
  Justice in Jefferson County, Texas declare under penalty of perjury that the above is true and
  correct.




 Signed on the /2J^' day of fehrtA/kPy .20 J5_

 Printed Name




Unsworn Declaration
     •              •qucl          a
            .T^pfilfcam.
     (/iiAaeL^Joseph_i^p^y

         __i/S,.„




     >fe/g beoMM
     Lh^FT* ikpplfc^ivis Cowfditffonairhlis^aiefe-s/JoJid£j^J^ppIl.cih^.^ouuL.t!dM^ Jt
e.ymL^Ca^sT^t/oD^.1../wend.aenw- effMkJt/.ene^Mjp./plir,A.nr (MchAel Joseph (fray) only. f?a.H *. duly or cKr&.o/ure/neot" To ..
                                                                                         Gs.




.udgefc-^w^^
yjesau&fy-Aaa-aatdocJlte../- -Mj£jO./Mor_J^                                  Cep///-//ade/L ^cMd.&-A^d-0-2.--/. a/)d Tn& ajordmo In 4he fnafcrmfMr y/JrU>r ^v^.rp AlO 4*y-s~-j- hy La.u)_^uO>/jly^n^auln.e^JJb.
/Ley,[sik..f?- AplG-JT              •ouaJl                                                                              '



Jj^uLMpp~2ii^—                                                 7                                        .                             —
=/Lj£ip]]g^}p£pp/fc

                                                                                                                                      &o,a,




  •
                                                                                           __2_______C